20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14           Main Document
                                       Pg 1 of 48



  Paul H. Zumbro
  Lauren A. Moskowitz
  CRAVATH, SWAINE & MOORE LLP
  Worldwide Plaza
  825 Eighth Avenue
  New York, NY 10019
  Telephone: (212) 474-1000
  Facsimile: (212) 474-3700

  Attorneys for Joost Johannes Hendrikus De Beijer
  as Petitioner and Foreign Representative

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

  In re:
  HEMA UK I Limited,                                     Chapter 15

               Debtor in a Foreign Proceeding.           Case No. 20-11936


      VERIFIED PETITION UNDER CHAPTER 15 FOR RECOGNITION OF A
           FOREIGN MAIN PROCEEDING AND RELATED RELIEF

                Joost Johannes Hendrikus De Beijer, in his capacity as the duly authorized

  foreign representative (the “Foreign Representative” or “Petitioner”) of HEMA UK I

  Limited (the “Debtor” or “Scheme Company”), which is the subject of a proceeding (the

  “English Proceeding”) currently pending before the Business and Property Courts of the

  High Court of Justice of England and Wales (the “High Court”) concerning a scheme of

  arrangement (the “Scheme”) under part 26 of the Companies Act 2006 of the United

  Kingdom (as modified, amended or re-enacted from time to time, the “Companies Act”),

  respectfully submits this verified petition (the “Verified Petition” and together with the

  Form of Voluntary Petition [Dkt. No. 1], the “Petition”) seeking entry of an order

  (i) recognizing the English Proceeding as a foreign main proceeding pursuant to sections

  1515 and 1517 of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy

                                              1
20-11936-scc         Doc 2      Filed 08/19/20 Entered 08/19/20 17:08:14                    Main Document
                                             Pg 2 of 48



  Code”),1 (ii) granting relief pursuant to section 1520 and (iii) granting further relief

  pursuant to sections 105(a), 1507(a) and 1521.

                     In support of the Petition, the Petitioner respectfully submits (a) the

  Declaration of Joost Johannes Hendrikus De Beijer as Foreign Representative Pursuant

  to 28 U.S.C. § 1746 in Support of Verified Petition Under Chapter 15 for Recognition of

  Foreign Main Proceeding and Related Relief (the “Foreign Rep. Decl.”) [Dkt. No. 3], and

  (b) the Declaration of Thomas Vickers Pursuant to 28 U.S.C. § 1746 in Support of Verified

  Petition Under Chapter 15 for Recognition of Foreign Main Proceeding and Related Relief

  (the “UK Law Decl.”) [Dkt. No. 4], each of which has been filed contemporaneously

  herewith and is incorporated as if fully set forth herein. In further support of the relief

  requested, the Foreign Representative respectfully represents as follows:

                                    PRELIMINARY STATEMENT

            1.       The Debtor is a wholly owned subsidiary of HEMA B.V. (“HEMA”) and

  part of the HEMA group of companies (the “Group”2). Foreign Rep. Decl. ¶ 9. The parent

  of the Group is AMEH XXVI B.V. (the “Parent”), a company incorporated in the

  Netherlands. Id. HEMA is one of the largest and oldest retailers in the Netherlands.

  Hollandsche Eenheidsprijzen Maatschappij Amsterdam, quickly known as HEMA,

  opened its first department store in 1926. Id. ¶ 10. Located in central Amsterdam, its prices

  were based on the successful dime store principle; all of the items for sale were priced at



      1
          Except as otherwise indicated, section and chapter references are to the Bankruptcy Code.
       2
         The Group consists of: HEMA Bondco I (as defined below), HEMA B.V., HEMA Bondco II (as
  defined below), HEMA UK II Limited, HEMA UK I Limited, HEMA Financial Services B.V., HEMA
  Bakkerijen B.V., HEMA-Belgie B.V., HEMA Deutschland GmbH, HEMA Duitsland B.V., HEMA
  Financiering B.V., HEMA Spain S.L., HEMA Far East Ltd., HEMA (Shanghai) Trading Consultancy Co.,
  HEMA France S.A.S., HEMA Austria GmbH, HEMA Retail Limited and HEMA Gmbh & Co KG.

                                                       2
20-11936-scc         Doc 2      Filed 08/19/20 Entered 08/19/20 17:08:14       Main Document
                                             Pg 3 of 48



  10, 25 or 50 cents.3 Id. Today, the Group is a franchise organization that designs, markets,

  sells and distributes its products through its directly owned stores, a network of branded

  franchise stores in the Netherlands, e-commerce platforms as well as increasingly through

  wholesale channels. Id. ¶ 11. The Group offers an extensive range of products from

  everyday basic household necessities and a selected food assortment to affordable daily

  essential items (including cosmetics, stationery, basic ladies and menswear, babywear and

  towels). Id. ¶ 12. The Group operates over 775 HEMA stores in 12 countries, with 19,000

  employees serving over six million visitors every week.4 Id. ¶ 10.

            2.       Challenging market conditions (which have persisted over the past few

  years, even preceding the Covid-19 pandemic), accompanied by the cash interest costs

  required to service the Group’s significant funded debt obligations (amounting to

  approximately €50 million per year) led the Group to consider strategic options beginning

  in January of 2020 with a view toward decreasing its leverage to a more sustainable level.

  Foreign Rep. Decl. ¶ 27.

            3.       The onset of the Covid-19 pandemic put significant additional pressure on

  the Group’s financial state, as conditions in the retail market have been (and continue to

  be) exceptionally challenging since March 2020. Foreign Rep. Decl. ¶ 29. And while

  stores gradually have re-opened in the latter half of May 2020, weekly sales continue to

  perform 14% down year-over-year. Id. ¶ 30. The Group forecasts that the business will

  experience an overall decline of 12.6% in net sales in the financial year ending January

  2021 compared to the prior financial year ending February 2, 2020. Id. ¶ 32.


      3
          https://www.hema.com/en-gb/hema-90.
      4
          Figures reflect pre-Covid-19 pandemic statistics.

                                                        3
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14            Main Document
                                        Pg 4 of 48



         4.      The Group’s need to deleverage was made more acute in the period leading

  up to the maturity of the Existing PIK Notes (as defined below) on June 15, 2020, given

  that the Group had no indication whether the Parent would redeem the Existing PIK Notes.

  Foreign Rep. Decl. ¶ 28. While the Group is not liable (by way of a guarantee or otherwise)

  in respect of the Existing PIK Notes, a failure by the Parent to redeem the Existing PIK

  Notes would have resulted in a cross-default under the Existing RCF (as defined below),

  which, if the lenders thereunder accelerated their loans, would have led to cross-defaults

  under the Existing SSNs (as defined below) and the SNs (as defined below). Id.

         5.      The cumulative effect of these conditions, combined with the timing

  challenge posed by the maturity of the Existing PIK Notes, made it clear that a more

  comprehensive restructuring of the Group’s capital structure would be required to ensure

  the Group’s ability to continue as a going concern. Foreign Rep. Decl. ¶ 34-35. As a result,

  in April 2020, the Group and certain of its key stakeholders and creditors began to engage

  proactively with a view to reaching agreement on a consensual transaction that would

  resolve its short-term liquidity needs, address the impact of the impending Existing PIK

  Notes maturity and mitigate adverse impacts of the Covid-19 pandemic, while also

  addressing the Group’s long-term broader goal of reducing its leverage to a more

  sustainable level. Id. ¶ 39.

         6.      On June 15, 2020, the Group announced that the Debtor, the Existing

  Obligors (as defined below), all of the RCF Lenders (as defined below) and Hedging

  Providers (as defined below) and approximately 62% (by value) of the Existing SSN

  Holders (as defined below) had reached an agreement with respect to the high-level terms

  of the restructuring of the Group’s financial arrangements and had executed a Lock-up

                                               4
20-11936-scc        Doc 2       Filed 08/19/20 Entered 08/19/20 17:08:14                      Main Document
                                             Pg 5 of 48



  Agreement (as defined below), pursuant to which those parties jointly agreed to support

  the implementation of the restructuring of the Group’s existing financing arrangements (the

  “Proposed Restructuring”). Foreign Rep. Decl. ¶ 55. As of the date of this Petition,

  approximately 88.56% of Existing SSN Holders by value have acceded to the Lock-up

  Agreement. Id.

           7.       The Scheme, which relates to a series of senior secured notes in the face

  amount of €600 million (the “Existing SSNs”), allows the Debtor to implement the

  Proposed Restructuring by authorizing the Debtor to act as an attorney to sign a

  Restructuring Implementation Deed (as defined below) and any relevant restructuring

  documents on behalf of the ultimate beneficial owners of the Existing SSNs (the “Scheme

  Creditors”)5. UK Law Decl. ¶ 26. To effectuate the Scheme, the Debtor applied to the

  High Court on July 27, 2020 for permission to convene a meeting of its creditors for the

  purpose of considering and approving the Scheme. Foreign Rep. Decl. ¶ 68. The High

  Court considered that application at a hearing on July 29, 2020 (the “Convening Hearing”)

  and issued an order (the “Convening Order”), which, among other things, ordered the

  convening of a meeting (the “Scheme Meeting”) of the Scheme Creditors on August 19,

  2020. Id. ¶ 69. On August 19, 2020, the Scheme was approved by the requisite majorities

  of Scheme Creditors voting at the Scheme Meeting (being a majority in number

  representing 75% in value of the Scheme Creditors). Id. ¶ 71. Having received the



       5
         Due to the technical way in which the Existing SSNs are held, the trustee with respect to the Existing
  SSNs (the “SSN Trustee”) and the nominee of the common depositary that holds the global notes with
  respect to the Existing SSNs (the “Common Depositary Nominee”) are, as a matter of English law, treated
  as “Scheme Creditors” for purposes of the Scheme. However, as both the SSN Trustee and the Common
  Depositary Nominee have undertaken not to vote with respect to the Scheme (in order to avoid double
  counting), for ease of reference, references to “Scheme Creditors” in this Petition shall refer to the ultimate
  beneficial owners of the Existing SSNs only.

                                                        5
20-11936-scc          Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14        Main Document
                                             Pg 6 of 48



  necessary votes in favor of the Scheme, the High Court will hold a hearing on August 24,

  2020, to consider whether to enter an order sanctioning the Scheme (the “Sanction

  Order”). Id., see also UK Law Decl. ¶ 18.

             8.      The Debtor commenced this chapter 15 case (the “Chapter 15 Case”) to

  seek recognition of the English Proceeding as a foreign main proceeding and to obtain

  related relief. The Debtor is not seeking any provisional relief under section 1519 of the

  Bankruptcy Code. For the reasons set forth below, the Foreign Representative respectfully

  requests that this Court grant the relief requested herein.

                                              BACKGROUND

  A.         The Debtor and the Group

             9.      The Debtor is a company incorporated in England and Wales as of July 9,

  2020.      Foreign Rep. Decl. ¶ 7.          The Directors of the Debtor comprise the Foreign

  Representative and Gerardus Matheus Thomas Jegen (the “Directors”). Emiel Arjen

  Schaeffner is the company secretary of the Debtor. Id. ¶ 8.

             10.     The Debtor is a wholly owned subsidiary of HEMA and a member of the

  Group. The Group consists of the subsidiaries of the Parent (but not the Parent itself, which

  is not treated as a member of the Group). Foreign Rep. Decl. ¶ 9. The Parent is ultimately

  owned by Ramphastos Participaties Coöperatief II U.A.6 Id.

             11.     The Group opened its first store in Amsterdam in 1926 and within two years

  had 10 stores throughout the Netherlands. Foreign Rep. Decl. ¶ 10. In the 1950s, the

  Group was the first franchise organization in the Netherlands and is one of the largest

  franchise operators in the Netherlands. Id. From 1958, HEMA picked up the pace of its


       6
           Based on publicly available information.

                                                      6
20-11936-scc         Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14          Main Document
                                           Pg 7 of 48



  expansion, rapidly opening new stores across the country. Id. In 1984, HEMA opened its

  first store abroad, in Belgium. Id. Today, there are over 775 HEMA stores (including

  franchise stores) in 12 countries (including the Netherlands, Belgium, Luxembourg,

  France, Germany, Spain, the United Kingdom, Austria, Qatar and the United Arab

  Emirates). Id. The Group has 19,000 employees serving over six million visitors every

  week.7 Id. The Group has had a number of different owners in its history. Id. In 2007, it

  was acquired by Lion Capital, a London-based private equity firm. In 2018, Lion Capital

  sold the Group to its current owners, Ramphastos Investments. Id.

            12.      The Group designs, markets, sells and distributes its products through its

  directly owned stores, a network of branded franchise stores in the Netherlands, e-

  commerce platforms (including mobile and tablet applications), as well as increasingly

  through wholesale channels. Foreign Rep. Decl. ¶ 11. The Group’s products feature

  original and contemporary designs that are substantially all HEMA-branded. Id.

            13.      The Group has four product divisions: (1) apparel; (2) household goods and

  personal care; (3) food and catering and services; (4) and other; and offers an extensive

  range of products from everyday basic household necessities and a selected food

  assortment to affordable daily essential items (including cosmetics, stationery, basic ladies

  and menswear, babywear and towels). Foreign Rep. Decl. ¶ 12.




      7
          See supra note 4.

                                                 7
20-11936-scc       Doc 2       Filed 08/19/20 Entered 08/19/20 17:08:14                    Main Document
                                            Pg 8 of 48



  B.      Summary of the Group’s Capital Structure

          14.      The Parent holds the entire share capital of three companies incorporated in

  the Netherlands: (i) HEMA; (ii) HEMA Bondco I B.V. (“Bondco I”); and (iii) HEMA

  Bondco II B.V. (“Bondco II”). Foreign Rep. Decl. ¶ 13.

          15.      HEMA B.V. is the key holding company of the operating subsidiaries of the

  Group. Bondco I and Bondco II are special-purpose finance companies that exist solely

  for the purpose of issuing debt instruments. Foreign Rep. Decl. ¶ 14.

          16.      The Group’s principal financing arrangements (referred to in this Verified

  Petition as the “Existing Principal Financing Arrangements”), comprise the following:

  (i) the Existing SSNs, (ii) the Existing Revolving Credit Facility (the “Existing RCF”);

  (iii) the Senior Notes (the “SNs”), and (iv) the Hedging Arrangements. Foreign Rep.

  Decl. ¶ 15.

          17.      The Existing SSNs:8 €600 million senior secured floating rate notes due

  2022 originally issued by Bondco I pursuant to a senior secured notes indenture dated as

  of July 20, 2017, as amended by way of a supplemental senior secured notes indenture

  dated as of April 20, 2020 and a second supplemental senior secured notes indenture dated

  as of June 22, 2020, was further amended and converted into an English law trust deed by

  way of a third supplemental senior secured notes indenture dated as of July 13, 2020 (the

  senior secured notes indenture as amended and supplemented, the “Existing SSNs Trust

  Deed”) between, among others, GLAS Trustees Limited as the SSN Trustee, Global Loan


        8
          The Petition and its supporting documents (including the Foreign Rep. Decl. and the UK Law Decl.)
  uses the term “indenture” to refer to the instrument that governed the Existing SSNs prior to the change in
  governing law and jurisdiction (as amended by the third supplemental indenture on July 13, 2020), and the
  term “Existing SSNs Trust Deed” to refer to the instrument that governs the Existing SSNs after the change
  in governing law and jurisdiction.

                                                      8
20-11936-scc    Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14          Main Document
                                       Pg 9 of 48



  Agency Services Limited as the Paying Agent and Calculation Agent, GLAS SAS as

  Registrar and Transfer Agent and GLAS Trust Corporation Limited as the Security Agent

  (as defined below). Foreign Rep. Decl. ¶ 16.

         18.    As further explained below, following a consent solicitation process, on

  July 13, 2020, the governing law of the indenture governing the Existing SSNs (and the

  guarantees thereunder) was changed from New York law to English law, and the

  jurisdiction clause of the indenture governing the Existing SSNs (and the guarantees

  thereunder) was amended to provide jurisdiction in favor of the courts of England and

  Wales. Foreign Rep. Decl. ¶ 17. At the same time, the Debtor also acceded as co-issuer

  with respect to the Existing SSNs (assuming liability for the rights and obligations of

  Bondco I in relation to the Existing SSNs on a primary, joint and several basis). Id. The

  guarantors in respect of the Existing SSNs are HEMA, Bondco II, HEMA Bakkerijen B.V.,

  HEMA-België B.V., HEMA Duitsland B.V. and HEMA Financial Services B.V. (which

  together with the Debtor/Scheme Company and Bondco I are the “Existing Obligors”).

  Id.

         19.    The Existing RCF: an €80 million English law-governed super senior

  secured revolving credit facility. Foreign Rep. Decl. ¶ 18. The Existing RCF is currently

  scheduled to mature in January 2022. HEMA is the borrower under the Existing RCF and

  all amounts advanced under the Existing RCF are guaranteed by the other Existing

  Obligors. Id. The Scheme does not affect the rights of the lenders under the RCF (the

  “RCF Lenders”) under the agreement for the Existing RCF (the “Existing RCF

  Agreement”). Id.




                                             9
20-11936-scc        Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14        Main Document
                                          Pg 10 of 48



         20.        The SNs: the €150 million senior notes due 2023. Bondco II is the issuer

  in respect of the SNs, and all amounts advanced under the SNs are guaranteed by the other

  Existing Obligors. Foreign Rep. Decl. ¶ 19. The SNs are currently scheduled to mature

  on January 15, 2023. Id.

         21.        The Hedging Arrangements: HEMA has entered into a series of secured

  hedging arrangements, namely:

               i.   derivative and foreign exchange forward transactions with ABN AMRO
                    Bank N.V. pursuant to an ISDA Master Agreement dated July 12, 2019;
                    and

            ii.     foreign exchange forward transactions with ING Bank N.V. (pursuant to
                    an ISDA Master Agreement dated November 26, 2015). Foreign Rep.
                    Decl. ¶ 20.

  ABN AMRO Bank N.V. and ING Bank N.V. (together the “Hedging Providers”) are also

  RCF Lenders. Id.

         22.        A simplified diagram showing the Group’s current structure and financial

  arrangements is set forth below:




                                               10
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14            Main Document
                                        Pg 11 of 48




  Foreign Rep. Decl. ¶ 21.

         23.     The Existing RCF, the Hedging Arrangements and the Existing SSNs are

  secured by a number of security interests in assets of the Group. Foreign Rep. Decl. ¶ 22.

  The security interests include, in particular, share pledges granted by the Parent in respect

  of its shares in HEMA, Bondco I and Bondco II (the “Share Pledges”). Id. The SNs are

  only secured by a subset of this security package (reflecting the subordinated ranking of

  the SNs; see infra ¶ 24). Id. All of the Existing Principal Financing Arrangements also

  benefit from guarantees provided by a number of other Group companies. Id.

         24.     The “Existing Intercreditor Agreement” is an English law-governed

  intercreditor agreement dated July 20, 2017 entered into between, among others, the

  Existing Obligors, GLAS Trust Corporation Limited as security agent (the “Security

  Agent”), the RCF Lenders, the Hedging Providers, the SSN Trustee and the trustee in

                                               11
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14           Main Document
                                        Pg 12 of 48



  respect of the SNs. Foreign Rep. Decl. ¶ 23. It governs the relative priority and security

  enforcement rights in respect of the Existing RCF, the Existing SSNs, the SNs and the

  Hedging Arrangements. Id. Under the Existing Intercreditor Agreement, the proceeds of

  enforcing the security in respect of the Existing Principal Financing Arrangements are to

  be applied in the following order of priority: (i) first, the Existing RCF and the Hedging

  Arrangements on a pro rata basis and ranking pari passu between themselves; (ii) second,

  the Existing SSNs; and (iii) third, the SNs. Id.

         25.     In addition to the Existing Principal Financing Arrangements, the Parent is

  the issuer of the €85 million New York law-governed PIK notes due 2020 (the “Existing

  PIK Notes”). Foreign Rep. Decl. ¶ 24. The Existing PIK Notes are unsecured and do not

  benefit from any guarantees or other forms of credit support from the Group. Id. The terms

  of the Existing PIK Note documents are not governed by, or subject to, the Existing

  Intercreditor Agreement. Id. The Existing PIK Notes matured on June 15, 2020, though

  they have not been redeemed or repaid, and approximately €54 million remains outstanding

  thereunder. Id.


  C.     Events Leading Up to the Proposed Restructuring

         26.     The Group’s capital structure, described above, is largely a legacy of the

  debt incurred in connection with the acquisition of the Group by Lion Capital in 2007.

  Foreign Rep. Decl. ¶ 25. Although at the time the debt was originally incurred, the Group’s

  financial performance had been sufficient to sustain this debt burden, in recent years the

  debt has become increasingly more difficult to carry. Id. Physical storefronts have seen a

  decline in traffic, which has negatively impacted the Group’s performance. Id. While the

  Group has remained profitable at an operational level, like-for-like sales have been down

                                               12
20-11936-scc        Doc 2      Filed 08/19/20 Entered 08/19/20 17:08:14                    Main Document
                                            Pg 13 of 48



  in the last two fiscal years and pro-forma adjusted EBITDA margin decreased from 10%

  in the financial year ending January 28, 2018 to 8.3% in the financial year ending

  February 2, 2020 (unaudited). Id.

            27.     The following snapshot of the Group’s recent financial performance shows

  that, while net sales have remained relatively stable, the Group’s net debt and its leverage

  ratio have remained relatively high in recent years:

                                     Financial year ending   Financial year ending   Financial year ending
                                       February 2, 2020        February 3, 2019        January 28, 2018
                                         (unaudited)9
             Net sales                     €1,259 million        €1,269.7 million        €1,235.5 million
             Net debt                      €698.9 million          €737.6 million          €685.7 million
             Adjusted EBITDA               €105.5 million          €111.7 million          €123.7 million
             Leverage ratio                          6.54                    6.60                     5.54
             (net debt/EBITDA)


  Foreign Rep. Decl. ¶ 26.

            28.     The Group’s financial difficulties have recently become more acute as a

  result of two main factors.

            29.      First, the COVID-19 pandemic has had a severe impact on the Group’s

  operations (in common with many other similar businesses across the world). Foreign Rep.

  Decl. ¶ 32. As a result of the pandemic, it is expected that the Group’s adjusted EBITDA

  for the financial year ending January 31, 2021 will decline by over 56.7% compared with

  the previous year. Id. If there is a “second wave” of COVID-19, it is expected that these

  forecasts will worsen. Id. The pandemic has also affected the Group’s liquidity position,

  and the Group expects that it will require a significant injection of new money in the

  medium term. See id. ¶ 30.


      9
          Excludes the financial impact of the Covid-19 pandemic, which is explained further below.

                                                      13
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14             Main Document
                                        Pg 14 of 48



         30.     Second, the looming maturity date of the Existing PIK Notes (June 15,

  2020) has had a destabilizing effect on the financial position of the Group for several

  months. While the Existing PIK Notes are issued by the Parent alone and are not

  guaranteed by any members of the Group (or secured by any of the Group’s assets), a

  payment default on the Existing PIK Notes is capable of having a direct impact on the

  Group. Foreign Rep. Decl. ¶ 28. This is because a payment default on the Existing PIK

  Notes would result in a cross-default under the RCF (absent any agreement with the RCF

  lenders). Id. In turn, if the RCF lenders choose to accelerate their loans, this would trigger

  a cross-default under the Existing SSNs and the SNs. Id.

         31.     Shortly after June 15, 2020 (the maturity date of the Existing PIK Notes),

  holders of the Existing PIK Notes filed a bankruptcy petition with respect to the Parent

  following the Group’s failure to redeem the Existing PIK Notes. Foreign Rep. Decl. ¶ 31.

  This added significant adverse media coverage with respect to the Group’s financial

  position in the Dutch press. Id.

         32.     As a result of these challenges, it became clear to the Group that absent a

  comprehensive financial restructuring, it was likely that the Existing Principal Financing

  Arrangements would have been accelerated and the Security Agent would have been

  instructed by the Group’s creditors to enforce the security by selling the Group’s assets and

  business to the highest bidder, with certain members of the Group entering into insolvency

  proceedings (a “Distressed Sale”). Foreign Rep. Decl. ¶ 35. The proceeds of any such

  Distressed Sale would have been distributed to creditors in accordance with the Existing

  Intercreditor Agreement. Id.




                                               14
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14            Main Document
                                        Pg 15 of 48



         33.     The Group appointed PricewaterhouseCoopers (“PwC”) to provide a

  financial analysis of the likely returns that creditors would receive in the event of a

  Distressed Sale. Foreign Rep. Decl. ¶ 36. PwC’s analysis shows that a Distressed Sale

  likely would have produced the following returns:

                 a. the RCF lenders and the creditors in respect of the Hedging Liabilities
                    would have been repaid in full;

                 b. the Existing SSNs would have been repaid in part, with a likely return
                    in the range of 36% to 58%; and

                 c. the SNs and the Existing PIK Notes would receive a nil return. These
                    liabilities are thus said to be “out of the money”. Id.

         34.     In an effort to avoid a Distressed Sale and to provide a better outcome for

  its creditors, the Group and certain of its key creditors and stakeholders began to negotiate

  the terms of the Proposed Restructuring. Foreign Rep. Decl. ¶ 37.

  D.     Negotiations in Relation to the Proposed Restructuring

         35.     In April 2020, the Group (represented by De Brauw Blackstone Westbroek

  N.V. (with respect to Dutch law), Cravath, Swaine & Moore LLP (with respect to U.S.

  law) and Slaughter and May (with respect to English law) as its legal advisors and Goldman

  Sachs International as its financial advisors) and certain of its key stakeholders and

  creditors, including an ad hoc group of persons holding a beneficial interest in

  approximately 65% of the Existing SSNs (the “Ad Hoc Group”), began to engage pro-

  actively with a view to reaching agreement on a consensual transaction that would resolve

  its short-term liquidity needs, address the impact of the impending Existing PIK Notes

  maturity and mitigate adverse impacts of the Covid-19 pandemic, while also addressing




                                               15
20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14           Main Document
                                       Pg 16 of 48



  the Group’s long-term goal of reducing its leverage to a more sustainable level. Foreign

  Rep. Decl. ¶ 39.

         36.    The participants in these negotiations ultimately reached agreement as to

  the terms of the Proposed Restructuring. Foreign Rep. Decl. ¶ 40. At a high level, the

  Proposed Restructuring involves a partial debt-for-equity swap whereby the Existing SSNs

  will be partially discharged and exchanged for new debt and equity instruments. See

  id. ¶ 45. All of the creditors and stakeholders ranking below the Existing SSNs (including

  holders of the SNs and the Existing PIK Notes, as well as the current equity owners of the

  Group) will receive nothing. Id. The Existing RCF will remain in place, reflecting its

  “super senior” ranking. Id.

  E.     Launch of M&A Process

         37.    HEMA has engaged Moelis & Company to run a competitive sales process

  to identify any third-party interest in acquiring the Group, subject to and following the

  completion of the Proposed Restructuring. Foreign Rep. Decl. ¶ 41.

         38.    The process formally launched on June 26, 2020, when 57 interested parties

  were approached. Process letters were ultimately circulated to 15 potential purchasers.

  Potential bidders were provided the opportunity to engage with the Group’s management

  in the week commencing June 29, 2020. Foreign Rep. Decl. ¶ 42.

         39.    Final binding bids are expected on September 14, 2020. In the event that

  material interest is received, Scheme Creditors will have the opportunity to approve a

  possible sale of the Group in their capacity as prospective holders of the New Holdco

  Shares, New Holdco PIK Notes, Amended SSNs and New PPNs (each as defined below).

  Foreign Rep. Decl. ¶ 43.


                                             16
20-11936-scc            Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14                      Main Document
                                               Pg 17 of 48



  F.             The Proposed Restructuring

                 40.    Pursuant to the Proposed Restructuring, the entire share capital of Bondco I,

  Bondco II and HEMA will be transferred by the Security Agent to a new company

  (“Newco”). Foreign Rep. Decl. ¶ 44. In turn, Newco will be a wholly-owned subsidiary

  of another new company (“New Holdco”). Id. As explained below, the Senior Secured

  Noteholders will become the shareholders in New Holdco. Id.

                 41.    A summary of the Proposed Restructuring with respect to the Existing

  Principal Financing Arrangements and new financing arrangements is set forth below:

   Financing
  Arrangement              Pre-Restructuring                            Post-Restructuring10
       1.    Existing        €600 million senior        50% (€300 million) remain in place on amended terms
             SSNs             secured floating rate       (the “Amended SSNs”)
                              notes due 2022             50% (€300 million) discharged in exchange for:
                                                          (1) €120 million of new “payment-in-kind” notes issued
                                                          by New Holdco (the “New PIK Notes”) (see below); and
                                                          (2) 3 million shares (with an aggregate nominal amount of
                                                          €30,000) in New Holdco (the “New Holdco Shares”)
                                                          (whereby the Existing SSN Holders will become the sole
                                                          shareholders of New Holdco).
       2.    The             €80 million super          Total commitment remains the same (€80 million) but
             Existing         senior secured              amended on new terms, including an extended maturity
             RCF              revolving credit            date of September 2024.
                              facility scheduled to
                              mature in January
                              2022
       3.    SNs             €150 million senior        Transferred to Newco in consideration for €1 (reflecting
                              notes due in January        the nominal value of the SNs given that the Group’s value
                              2023                        breaks in the Existing SSNs, which is expected to be
                                                          supported by the Fairness Opinion (as defined below)),
                                                          and converted into equity in Bondco II.
    4. Existing              €85 million New            Remain outstanding against the Parent (which no longer
       PIK                    York law-governed           will be a shareholder of the Group) with no recourse
       Notes                  PIK notes due 2020          against the Group.
                              issued by the Parent




            10
         Further information with respect to the New Holdco PIK Notes, the New Holdco Shares, the
  Amended SSNs, the New PPNs, the Amended RCF Commitments, the SNs and the Existing PIK Notes can
  be found in the Explanatory Statement (see Part C, ¶¶ 4.32–4.39).

                                                          17
20-11936-scc     Doc 2       Filed 08/19/20 Entered 08/19/20 17:08:14                 Main Document
                                          Pg 18 of 48


   Financing
  Arrangement       Pre-Restructuring                        Post-Restructuring10
    5. New            N/A                    Existing SSNs Holders will also have an opportunity to
       PPNs                                    lend new money to the Group by subscribing for new
                                               private placement notes issued by HEMA with a face
                                               value of €42 million (the “New PPNs”).
                                              Designed to ensure that the Group has sufficient liquidity
                                               to address its cash flow requirements over the medium
                                               term. The Existing SSN Holders will be entitled (but not
                                               obliged) to subscribe for the New PPNs pro rata to their
                                               Existing SSN holdings.
                                              In order to create an incentive for the Existing SSN
                                               Holders to lend the new money that the Group needs, any
                                               Existing SSN Holder who elects to subscribe for New
                                               PPNs will receive an enlarged proportion of the Amended
                                               SSNs.
                                              Further, in order to ensure that the full amount of New
                                               PPNs are subscribed for, certain members of the Ad Hoc
                                               Group have agreed to backstop the issuance of the New
                                               PPNs on a several, not joint, basis in exchange for a cash
                                               fee equal to 5% of its total backstop commitment.
    6. New PIK        N/A                    Issued by New Holdco with a face value of €120 million
       Notes                                   scheduled to mature within five and a half years from the
                                               effective date of the Proposed Restructuring.

  Foreign Rep. Decl. ¶ 45.

         42.     The detailed terms of the Proposed Restructuring are set out in the

  restructuring implementation deed to be entered into between, among others, the Scheme

  Company, the Scheme Creditors, Newco, New Holdco and the RCF Lenders (the

  “Restructuring Implementation Deed”).

         43.     The Security Agent will also be a party to the Restructuring Implementation

  Deed and will play an important role in the transaction as a whole. Foreign Rep. Decl. ¶ 48.

  For example, the Security Agent will enforce the Share Pledges and thereby transfer the

  entire share capital of Bondco I, Bondco II and HEMA to Newco. Id. This will require

  the Security Agent to petition a competent court in Amsterdam (the “Dutch Court”) to

  approve the proposed enforcement of the Share Pledges (the “Dutch Court Approval”), a

  process that is expected to take several weeks. Id.



                                               18
20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14            Main Document
                                       Pg 19 of 48



         44.    There are additional steps that are required to implement the Proposed

  Restructuring in accordance with the provisions of the Existing Intercreditor Agreement.

  Foreign Rep. Decl. ¶ 50. In short, these provisions provide for the release or transfer of

  the existing security package and the claims of the Group’s lenders, including the holders

  of SNs (the “SN Holders”), against the Group in the context of a “Distressed Disposal”

  under the relevant provisions of the Existing Intercreditor Agreement. Id. In order to be

  able to effect a release of the claims of the SN Holders, the Existing Intercreditor

  Agreement imposes certain additional requirements on the transactions:

                a. the proceeds of the sale must be in cash or cash and/or other marketable
                   securities or, if they are not, the Security Agent must procure an opinion
                   from an investment bank, firm of accountants or similar entity that the
                   amount received in connection therewith is fair from a financial point
                   of view taking into account all relevant circumstances including the
                   method of enforcement (a “Fairness Opinion”);

                b. all guarantee claims and security interests of the RCF Lenders and the
                   Existing SSN Holders in respect of the entity being sold must be
                   released and discharged (and not assumed by the purchaser or one of its
                   affiliates) simultaneously and concurrently with such sale;

                c. however, in the event of a “sale” of such claims (instead of a release and
                   discharge), and in circumstances where the Existing SSN Holders are
                   the “Instructing Group” for these purposes (as they would be in this
                   case), the agent in respect of the Existing RCF Agreement and the SSN
                   Trustee may determine (acting reasonably and in good faith) that the
                   RCF Lenders and the Existing SSN Holders will recover more by a sale
                   of their claims than a release or discharge of those claims (although still
                   less than the total amount of those claims). The Security Agent is
                   entitled to transfer such claims to the purchaser, with the consideration
                   for such sale capable of being a credit bid of all or part of the “Senior
                   Secured Liabilities” (being the liabilities under the Existing RCF and
                   the Existing SSNs). Id.

         45.    While the Proposed Restructuring does not technically involve a release of

  the claims of the SN Holders (instead such claims will be transferred to Newco together

  with the claims of the SSN Holders and the RCF Lenders), and it may be argued that such

                                             19
20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14             Main Document
                                       Pg 20 of 48



  additional requirements do not apply, the Debtor has formulated steps that are designed to

  bring the Proposed Restructuring in compliance with the provisions in clause 14.2(g) of

  the Existing Intercreditor Agreement in the event that they do or are deemed to apply.

  Foreign Rep. Decl. ¶ 51. A detailed overview of these steps are outlined in the Explanatory

  Statement (Part A, ¶¶ 4.3-4.31).

         46.     A diagram showing the anticipated make-up of the Group’s capital structure

  following the completion of the Proposed Restructuring is set forth below:




  Foreign Rep. Decl. ¶ 52.




                                              20
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14              Main Document
                                        Pg 21 of 48



         47.     The Directors believe that the benefits of the Proposed Restructuring for the

  Scheme Creditors are as follows:

                 a. the preservation of approximately €427 million (including the
                    anticipated Lock-up Fee (as defined below)) worth of the Existing SSN
                    Holders’ debt claims through the Amended SSNs and the issue of the
                    New Holdco PIK Notes;

                 b. the opportunity for Scheme Creditors to participate in the Group’s future
                    success and capital growth through the issue of 100% of New Holdco
                    Shares to the Existing SSN Holders; and

                 c. the opportunity to subscribe for the New PPNs.                Foreign Rep.
                    Decl. ¶ 53.

         48.     The Directors believe that the benefits of the Proposed Restructuring for

  the Group are as follows:

                 a. the Group’s debt will be reduced from €830 million to approximately
                    €427 million (including the anticipated Lock-up Fee) through the
                    reduction of the principal amount of the SNs to zero and the partial
                    reduction of the principal amount of the Existing SSNs;

                 b. the Group’s cash interest payments will decrease from approximately
                    €50 million to approximately €30 million per year;

                 c. the Group will be granted an injection of additional liquidity through the
                    issue of the New PPNs;

                 d. the Group’s net leverage will be reduced to approximately 3.60x
                    EBITDA (from 6.60x 2019 EBITDA); and

                 e. the strengthened financial position of the Group will enable
                    management to focus its attention on ensuring the continued positive
                    performance of the Group. Foreign Rep. Decl. ¶ 54.

  G.     The Scheme

         Overview of the Scheme

         49.     A scheme of arrangement is a proceeding under the laws of England and

  Wales that allows companies to effect compromises or arrangements, including

  restructuring their liabilities, with their members and/or creditors, or any class of them. See

                                                21
20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14            Main Document
                                       Pg 22 of 48



  UK Law Decl. ¶ 11. Here, the Scheme will facilitate a restructuring of the Existing SSNs

  whereby the Existing SSNs will be partially discharged and exchanged for new debt and

  equity instruments. See UK Law Decl. ¶ 25.

         50.     The Scheme plays an integral part in the Proposed Restructuring as it will

  authorize the Scheme Company (on behalf of the Scheme Creditors) to enter into the

  Restructuring Implementation Deed, which will implement the terms of the Proposed

  Restructuring. See UK Law Decl. ¶ 26.

         51.     The Scheme relates solely to the Existing SSNs. UK Law Decl. ¶ 25.

  Amendments to the Existing RCF, the SNs and the Hedging Arrangements contemplated

  under the Proposed Restructuring will be effectuated outside of the Scheme. Id.

         Support for the Scheme

         52.     On June 15, 2020, the Group announced that a large number of the Group’s

  creditors in respect of the Existing Principal Financing Arrangements, including all of the

  RCF Lenders and approximately 62% by value of the Existing SSN Holders (the

  “Participating SSN Holders”) had signed a lock-up agreement (the “Lock-up

  Agreement”) pursuant to which those parties jointly agreed to support the implementation

  of the Proposed Restructuring (and, in the case of the RCF lenders, a temporary waiver of

  the cross-default that arose from the payment default on the Existing PIK Notes when they

  were not repaid at maturity on June 15, 2020). Foreign Rep. Decl. ¶ 55. A number of other

  Existing SSN Holders have subsequently acceded to the Lock-up Agreement and as of the




                                              22
20-11936-scc        Doc 2       Filed 08/19/20 Entered 08/19/20 17:08:14                    Main Document
                                             Pg 23 of 48



  date of this Petition, 88.56% of the Existing SSN Holders have acceded to the Lock-up

  Agreement. Id.

            53.     Pursuant to the Lock-up Agreement, among other things, the RCF Lenders

  and the Participating SSN Holders:

                    a. undertook to take all actions reasonably required to be taken in order to
                       support, facilitate, implement, consummate or otherwise give effect to
                       the Proposed Restructuring in accordance with the term sheet and steps
                       plan appended to the Lock-up Agreement (which, in the case of the
                       Participating SSN Holders, includes voting in favor of the Scheme);

                    b. waived defaults or events of default existing or foreseen under any of
                       the applicable Existing Principal Financing Arrangements at the time
                       the Lock-up Agreement was entered into or that would be triggered as
                       a result of any action required in order to implement the Proposed
                       Restructuring;

                    c. agreed to certain transaction milestones, which include:

                           i.    issuing the PSL (as defined below) by July 15, 2020;

                          ii.    holding a meeting of the Scheme Creditors by August 12,
                                 202011; and

                         iii.    the Scheme being sanctioned by August 17, 2020.12

                    d. undertook not to take any enforcement action under any of the
                       applicable Existing Principal Financing Arrangements (other than as
                       permitted under the Lock-up Agreement);

                    e. agreed not to transfer their rights, obligations and/or debt under the
                       Existing RCF and/or the Existing SSNs (as applicable) unless the
                       transferee is also a party to the Lock-up Agreement or accedes to the
                       Lock-up Agreement as part of the transfer (subject to a limited exception


       11
          Although the Scheme Meeting will now take place on August 19, 2020, this is within the five-
  business-day grace period provided for in the Lock-up Agreement.
       12
          While, on the current timing, the Scheme will not be sanctioned until August 24, 2020, the relevant
  provisions of the Lock-up Agreement provide for a five-business-day grace period and a further five-
  business-day notice period before the Lock-up Agreement can be terminated by the requisite majorities of
  RCF Lenders and Participating SSN Holders. In any event, the Group remains confident that the relevant
  majorities of Participating SSN Holders and Existing RCF Lenders will accommodate this timing issue, if
  required.

                                                      23
20-11936-scc    Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14            Main Document
                                      Pg 24 of 48



                    in relation to the settlement of credit default swaps in respect of the
                    Existing SSNs); and

                f. are entitled to receive a fee for their entry into the Lock-up Agreement
                   (the “Lock-up Fee”), which will be payable on the date on which the
                   Proposed Restructuring becomes effective pursuant to the terms set out
                   in the Restructuring Implementation Deed (the “Restructuring
                   Effective Date”). Foreign Rep. Decl. ¶ 56.

         54.    On June 24, 2020, in order to facilitate the Proposed Restructuring and to

  enable the Existing SSNs to be compromised by way of a scheme, a consent solicitation

  process was launched to amend the terms of the Existing SSNs as follows:

                a. permit the accession of the Scheme Company as co-issuer of the
                   Existing SSNs under the Existing SSNs Trust Deed;

                b. change the governing law of the indenture governing the Existing SSNs
                   (and the guarantees thereunder) from New York law to the laws of
                   England and Wales; and

                c. change the jurisdiction clause of the indenture governing the Existing
                   SSNs (and the guarantees thereunder) such that the courts of England
                   and Wales have (i) non-exclusive jurisdiction to settle any disputes or
                   proceedings that arise out of or in connection with the Existing SSNs
                   Trust Deed and (ii) exclusive jurisdiction to settle any such disputes or
                   proceedings instituted by Bondco I, the Debtor or any of the Existing
                   Obligors in relation to any Existing SSN Holders or the SSN Trustee on
                   behalf of the Existing SSN Holders. Foreign Rep. Decl. ¶ 61.

         55.    The consent solicitation was duly approved on July 10, 2020 by 91.097%

  (by value) of the Existing SSN Holders. On July 13, 2020, the amendments were brought

  into effect by way of a supplemental indenture characterized and executed as a

  supplemental trust deed. Foreign Rep. Decl. ¶ 62.

  H.     Implementation and Benefits of the Proposed Restructuring

         Implementation of the Proposed Restructuring

         56.    In order to implement the Proposed Restructuring, certain actions and

  approvals by the Scheme Creditors, the RCF Lenders and the Hedging Providers are

                                             24
20-11936-scc       Doc 2       Filed 08/19/20 Entered 08/19/20 17:08:14                Main Document
                                            Pg 25 of 48



  required. Each of these actions and approvals is summarized below. Foreign Rep.

  Decl. ¶ 63.

            57.    The Scheme: if approved, the Scheme will authorize the Scheme Company

  to sign the Restructuring Implementation Deed and any relevant documents related to the

  Proposed Restructuring (the “Restructuring Documents”13) on behalf of the Scheme

  Creditors (and their permitted transferees and assignees), which will facilitate the

  completion of the other steps required in order to implement the Proposed Restructuring.

  Foreign Rep. Decl. ¶ 64.

                   a. The Restructuring Implementation Deed will, among other things:

                          i.    set out the steps required to implement the Proposed
                                Restructuring;

                         ii.    set out the conditions precedent to the completion of the
                                Proposed Restructuring;

                        iii.    contain certain customary representations and warranties; and

                        iv.     contain certain customary releases, as described in paragraph
                                (b). Id.

                   b. The Restructuring Implementation Deed, as facilitated by the Scheme,
                      will also authorize the release of third-party claims against all obligors
                      and guarantors in respect of the Existing SSNs, including the Debtor,
                      the other co-issuer (Bondco I) and all other guarantors within the Group
                      (the “Releases”). Id.

            58.    The RCF Lenders and the Hedging Providers: each of the RCF Lenders

  and the Hedging Providers will enter into the Restructuring Implementation Deed and any

  relevant Restructuring Documents, which will facilitate the implementation of the

  Proposed Restructuring. Foreign Rep. Decl. ¶ 65.



       13
         A detailed summary of the underlying Restructuring Documents can be found in the Explanatory
  Statement (Part B).

                                                   25
20-11936-scc       Doc 2      Filed 08/19/20 Entered 08/19/20 17:08:14                     Main Document
                                           Pg 26 of 48



            59.    Dutch Court Approval:14 following the sanctioning of the Scheme and

  the enforcement of the Share Pledges, the Security Agent will then petition the Dutch Court

  to approve the enforcement of the Share Pledges and the transfer of the Group to Newco.

  Foreign Rep. Decl. ¶ 66. The hearing of the Dutch Court with respect to the Dutch Court

  Approval (the “Dutch Court Hearing”) is expected to take place shortly after the date and

  time at which a certified copy of the Sanction Order is delivered to the Registrar of

  Companies for registration. Id. The Scheme Company will notify the Scheme Creditors

  of the anticipated date of the Dutch Court Hearing and the obtaining of the Dutch Court

  Approval once these are known. Id. Following the granting of the Dutch Court Approval,

  the share purchase agreement (which provides for the Security Agent (as seller) to transfer

  the shares currently held by the Parent in HEMA, Bondco I and Bondco II to Newco (as

  buyer)) will become effective and the remaining Restructuring Steps will take effect in

  accordance with the Restructuring Implementation Deed. Id.

  I.        Commencement of the English Proceeding and Activity to Date

            60.    On July 15, 2020, GLAS Specialist Services Limited (the “Information

  Agent”) sent the practice statement letter (the “PSL”) to the Scheme Creditors via email

  (to those Scheme Creditors of whose details the Information Agent was aware as a result

  of the entry into the Lock-up Agreement) and posted publicly on the Group’s website,

  without the need for Scheme Creditors to make any confirmations or sign a non-disclosure

  agreement. Foreign Rep. Decl. ¶ 67. On July 16, 2020, the PSL was also made available

  through document management clearing systems maintained by Clearstream Banking S.A.


       14
         The Dutch Court Process is a step of the Proposed Restructuring that will be effectuated outside of
  the Scheme. Thus, the Foreign Representative and the Debtor are not seeking any recognition of the Dutch
  Court Process as part of this Chapter 15 Case.

                                                     26
20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14             Main Document
                                       Pg 27 of 48



  and Euroclear Bank S.A./N.V. (the “Clearing Systems”). Id. The PSL included the

  expected date and format (i.e., virtual) of the Convening Hearing and further indicated that

  as soon as the details have been confirmed by the Court, the precise date, time and location

  would be made available at https://glas.agency/2020/07/15/hema-b-v-scheme-documents/

  (the “Scheme Website”). Id. On July 27, 2020, the Debtor filed an application under

  part 26 of the Companies Act, thereby commencing the English Proceeding and requesting

  that the High Court approve the Debtor’s request to convene the Scheme Meeting of the

  Scheme Creditors. Id. ¶ 68.

         61.     On July 29, 2020, the High Court held the Convening Hearing. Following

  the Convening Hearing, on July 29, 2020, the High Court entered the Convening Order

  authorizing the Debtor to convene the Scheme Meeting on August 19, 2020. Foreign Rep.

  Decl. ¶ 69.

         62.     On July 29, 2020, following the Convening Hearing, the Information Agent

  published the Scheme and related documents, including the Explanatory Statement, on the

  Scheme Website and notified Scheme Creditors via email and the Clearing Systems that

  these documents were available there. Foreign Rep. Decl. ¶ 70.

         63.     In accordance with the Convening Order, the Debtor convened the Scheme

  Meeting on August 19, 2020, at 11:00 a.m. (British Summer Time). Foreign Rep.

  Decl. ¶ 71. The Scheme was unanimously approved by the Scheme Creditors that voted at

  the Scheme Meeting. Those voting Scheme Creditors represented 98.07% in value of the

  Existing SSNs. Id. Accordingly, the Debtor satisfied the requirement under English law

  that a majority in number representing at least 75% in value of the claims held by creditors

  who are present and voting at the Scheme Meeting approve the Scheme. See UK Law.

                                              27
20-11936-scc      Doc 2      Filed 08/19/20 Entered 08/19/20 17:08:14                Main Document
                                          Pg 28 of 48



  Decl. ¶ 18. Having received the necessary votes in favor of the Scheme from the Scheme

  Creditors, the High Court will conduct the Sanction Hearing which is currently scheduled

  for August 24, 2020. Foreign Rep. Decl. ¶ 71.

          64.     The Debtor respectfully requests that the relief requested herein be granted

  by the Court shortly after the Sanction Hearing. See Ex Parte Application Pursuant to

  Federal Rules of Bankruptcy Procedure 2002, 9006 and 9007 for Order Scheduling

  Hearing and Specifying Form and Manner of Service of Notice [Dkt. No. [●]].


                                  JURISDICTION AND VENUE

          65.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

  §§ 157(a) and 1334 and the Amended Standing Order of Reference to Bankruptcy Judges

  of the District Court for the Southern District of New York, dated January 31, 2012,

  Reference M-431, In re Standing Order of Reference Re: Title 11, 12 Misc. 0032 (S.D.N.Y.

  Feb. 1, 2012) (Preska, C.J.).

          66.     This case has been properly commenced pursuant to section 1504 of the

  Bankruptcy Code by the filing of this Petition for recognition of the English Proceeding

  pursuant to section 1515 of the Bankruptcy Code. These are core proceedings pursuant to

  28 U.S.C. § 157(b)(2)(P), and the Court may enter a final order in respect of them under

  Article III of the United States Constitution.

          67.     Venue is proper in this district. A chapter 15 case “may be commenced in

  the district court of the United States for the district . . . in which the debtor has its principal

  place of business or principal assets in the United States” and if the debtor does not have a

  place of business or assets in the United States, a chapter 15 case may be commenced in



                                                  28
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14               Main Document
                                        Pg 29 of 48



  the district where “there is pending against the debtor an action or proceeding in a Federal

  or State Court”. 28 U.S.C. § 1410.

         68.     The Debtor’s only material asset in the United States—a retainer deposited

  with counsel to the Foreign Representative that is being held in a New York bank account

  for the benefit of the Debtor—is located in this District. The Debtor has no place of

  business or litigation pending against it in the United States.


                                   RELIEF REQUESTED

         69.     By this motion, the Petitioner respectfully requests the entry of the Proposed

  Order, in the form attached hereto as Exhibit A (the “Proposed Order”), that grants the

  following relief (the “Relief Requested”):

                 a. finds that the Debtor is eligible to be a chapter 15 debtor;

                 b. recognizes the English Proceeding as a foreign main proceeding within
                    the meaning of section 1502 of the Bankruptcy Code;

                 c. recognizes the Petitioner as the “foreign representative” in respect of the
                    English Proceeding;

                 d. finds that the Petition was properly filed and meets the requirements of
                    section 1515 of the Bankruptcy Code;

                 e. grants recognition of the English Proceeding as a “foreign main
                    proceeding” under sections 1517 and 1520;

                 f. grants all relief afforded to foreign main proceedings under section 1520
                    of the Bankruptcy Code;

                 g. grants any additional relief that is necessary to grant comity to and give
                    full force and effect within the territorial jurisdiction of the United States
                    to the English Proceeding (including all of the legal and factual findings
                    of the High Court related to the Scheme) and the Scheme (including the
                    Releases), including a permanent injunction against any entity or person
                    (as defined in sections 101(15) and 101(41) of the Bankruptcy Code)
                    from commencing any action or taking any action that is in
                    contravention of or inconsistent with the Scheme (the “Injunction”),
                    and any other additional relief that may be just and proper, pursuant to
                                                29
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14              Main Document
                                        Pg 30 of 48



                     this Court’s discretionary powers under section 1507 and 1521 of the
                     Bankruptcy Code;

                 h. provides that no action taken by the Petitioner in preparing,
                    disseminating, applying for, implementing or otherwise in connection
                    with the Scheme, the Restructuring Documents, any order entered in
                    respect of this Petition, the Chapter 15 Case, any further order for
                    additional relief in the Chapter 15 Case, or any adversary proceedings
                    or contested matters in connection therewith, will be deemed to
                    constitute a waiver of any immunity afforded the Petitioner as Foreign
                    Representative, including, without limitation, pursuant to section 1510
                    of the Bankruptcy Code;

                 i. waives any applicable 14-day stay of effectiveness of the order once
                    granted;

                 j. provides that this Court shall retain jurisdiction with respect to the
                    effect, enforcement, amendment or modification of the order; and

                 k. finds that granting the relief in sub-paragraphs (a) through (j) is not
                    manifestly contrary to the public policy of the United States.


                                     BASIS FOR RELIEF


  I.     THE DEBTOR IS ELIGIBLE TO BE A CHAPTER 15 DEBTOR.

         70.     Section 109(a) of the Bankruptcy Code provides that “only a person that

  resides or has a domicile, a place of business, or property in the United States . . . may be

  a debtor under this title”. 11 U.S.C. § 109. In this Circuit, section 109(a) applies to debtors

  seeking relief under chapter 15 of the Bankruptcy Code. See In re Barnet, 737 F.3d 238,

  247 (2d Cir. 2013) (“The debtor that is the subject of the foreign proceeding . . . must meet

  the requirements of Section 109(a)”).

         71.     Section 109(a) of the Bankruptcy Codes neither requires a specific quantum

  of property in the United States nor states when or for how long that property must be

  located within the United States. See, e.g., In re Octaviar Admin. Pty Ltd, 511 B.R. 361,

  373 (Bankr. S.D.N.Y. 2014) (“Section 109(a) says . . . nothing about the amount of [the]
                                                30
20-11936-scc     Doc 2      Filed 08/19/20 Entered 08/19/20 17:08:14           Main Document
                                         Pg 31 of 48



  property nor does it direct that there be any inquiry into the circumstances surrounding the

  debtor’s acquisition of the property”); In re Berau Capital Res. Pte. Ltd., 540 B.R. 80, 82

  (Bankr. S.D.N.Y. 2015) (“Section 109(a) of the Bankruptcy Code does not specify how

  much property must be present or when or for how long property has had a situs in New

  York.”).

         72.     The Debtor here qualifies as a debtor under section 109(a) because it has

  property in the United States. The Debtor has an interest in funds deposited with Cravath,

  Swaine & Moore, LLP, U.S. counsel to the Debtor in connection with this chapter 15

  proceeding, which funds are held in an account with JPMorgan Chase Bank in New York,

  New York (the “Retainer Account”). Foreign Rep. Decl. ¶ 74.

         73.     Courts in this District have held that funds in a retainer account in the

  possession of counsel to a foreign representative constitute property of the debtor in

  satisfaction of section 109(a)’s eligibility requirements. See, e.g., In re Octaviar, at 372-

  374; In re Polymanov, 571 B.R. 24, 30 (Bankr. S.D.N.Y. 2017); In re PT Bakrie Telecom

  Tbk, 601 B.R. 707, 714-715 (Bankr. S.D.N.Y. 2019) (“Examples of property sufficient to

  satisfy the requirement [of section 109(a)] include funds held in a retainer account in the

  possession of the foreign representative’s counsel”). Accordingly, the Debtor is eligible to

  be a chapter 15 debtor.


 II.     THE DEBTOR SATISFIES THE REQUIREMENTS FOR CHAPTER 15
         RECOGNITION UNDER 11 U.S.C. § 1517.

         74.     Section 1517(a) of the Bankruptcy Code provides that, after notice and a

  hearing, “an order recognizing a foreign proceeding shall be entered if—




                                               31
20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14            Main Document
                                       Pg 32 of 48



                (1) “such foreign proceeding for which recognition is sought is a foreign
                    main proceeding or foreign nonmain proceeding within the meaning of
                    section 1502”;

                (2) “the foreign representative applying for recognition is a person or
                    body”; and

                (3) “the petition meets the requirements of section 1515.”

         A.     The English Proceeding Is a Foreign Main Proceeding.

                1.       The English Proceeding Is a “Foreign Proceeding”.

         75.    The English Proceeding is a “foreign proceeding” for purposes of section

  1517(a). The Bankruptcy Code defines a “foreign proceeding” as:

         “[A] a collective judicial or administrative proceeding in a foreign country,
         including an interim proceeding, under a law relating to insolvency or
         adjustment of debt in which proceeding the assets and affairs of the debtor
         are subject to control or supervision by a foreign court, for the purpose of
         reorganization or liquidation.” 11 U.S.C. § 101(23).

         76.    Based on this definition, courts applying section 101(23) look for:

                i. “[the existence of] a proceeding”;

                ii. “that is either judicial or administrative”;

                iii. “that is collective in nature”;

                iv. “that is in a foreign country”;

                v. “that is authorized or conducted under a law related to insolvency or the
                   adjustment of debts”;

                vi. “in which the debtor’s assets and affairs are subject to the control or
                    supervision of a foreign court”; and

                vii. “which proceeding is for the purpose of reorganization or liquidation.”

  In re ENNIA Caribe Holding N.V., 594 B.R. 631, 638 (Bankr. S.D.N.Y. 2018); see

  also In re Ashapura Minechem Ltd., 480 B.R. 129, 136 (S.D.N.Y. 2012).

         77.    Here, the English Proceeding is a proceeding commenced pursuant to

  part 26 of the Companies Act, a part of an English law that governs corporate arrangements
                                              32
20-11936-scc      Doc 2   Filed 08/19/20 Entered 08/19/20 17:08:14            Main Document
                                       Pg 33 of 48



  and reconstructions and is frequently (though not exclusively) used in a restructuring

  context. UK Law Decl. ¶ 11. For purposes of chapter 15 recognition, courts have held that

  the essence of a “proceeding” is when “acts and formalities [are] set down in law so that

  courts, merchants and creditors can know them in advance, and apply them evenly in

  practice.” In re Betcorp Ltd., 400 B.R. 266, 278 (Bankr. D. Nev. 2009). Because the

  English Proceeding operates under such a statutory framework, the first factor of section

  101(23) is satisfied.

         78.     The English Proceeding is “judicial” because it has been commenced before

  the High Court, and is thereafter subject to the supervision of the High Court, which is a

  judicial body of the United Kingdom. Furthermore, the Scheme must be approved by the

  High Court for it to be effective. See Explanatory Statement (Part C, at 96) (“Effectiveness

  of the Scheme requires the sanction of the [English] Court”); see also In re Avanti

  Commc'ns Grp. PLC, 582 B.R. 603, 614 (finding that a foreign proceeding was judicial

  because “it required the Convening Order to convene the Debtor’s Scheme Meeting and

  required the Sanction Order for the Scheme to be sanctioned, each issued by the UK

  Court.”).

         79.     The English Proceeding is “collective” because it involves all Scheme

  Creditors and requires a majority in number of the voting Scheme Creditors representing

  75% in value of each class of Scheme Creditors, present and voting either in person or by

  proxy at a meeting ordered to be summoned by the High Court, to vote in favor of the

  Scheme in order for the Proposed Restructuring to proceed. See UK Law Decl. ¶ 18.

         80.     The English Proceeding is pending in London, England, which is a foreign

  country.

                                              33
20-11936-scc       Doc 2      Filed 08/19/20 Entered 08/19/20 17:08:14                   Main Document
                                           Pg 34 of 48



            81.    The scheme of arrangement under the Companies Act is a flexible tool that

  is commonly used to restructure all or part of a company’s debt. UK Law Decl. ¶ 11.

  Accordingly, the Scheme and the related English Proceeding are authorized or conducted

  under a law related to insolvency and/or the adjustment of debts.

            82.    The English Proceeding subjects the Debtor to supervision of a foreign

  court. The English Proceeding has been commenced before the High Court. Foreign Rep.

  Decl. ¶ 68. The alteration of the Debtor’s assets and liabilities is subject to the High Court

  approving the Scheme and entering the Sanction Order. Thus, the High Court has control

  over the Debtor’s assets and affairs through the English Proceeding.

            83.    The Scheme has been proposed by the Debtor for the purpose of

  implementing the Proposed Restructuring. See Explanatory Statement (Part E, ¶ 5.1) (“The

  Scheme will authorize the Scheme Company . . . to enter into the Restructuring

  Implementation Deed . . . , which will implement the terms of the Proposed

  Restructuring”).

            84.    Furthermore, courts in this District routinely recognize schemes of

  arrangement under UK law as foreign proceedings in chapter 15 cases.15

            85.    Accordingly, the English Proceeding constitutes a “foreign proceeding”.

                   2.       The English Proceeding Constitutes a “Foreign Main
                            Proceeding”.




       15
          See, e.g., In re New World Res. N.V., No. 14-12226 (SMB) [Dkt. No. 20] (Bankr. S.D.N.Y. Sept. 9,
  2014); In re Towergate Fin., No. 15-10509 (SMB) [Dkt. No. 16] (Bankr. S.D.N.Y. Mar. 27, 2015); In re
  Avanti Commc'ns Grp. plc, No. 18-10458 (MG) [Dkt. No. 15] (Bankr. S.D.N.Y. Apr. 6, 2018); In re New
  Look Secured Issuer plc, No. 19-11005 (SMB) [Dkt. No. 14] (Bankr. S.D.N.Y. May 2, 2019); In re NN2
  Newco Ltd., No. 19-23277 (RDD) [Dkt. No. 10] (Bankr. S.D.N.Y. July 30, 2019); In re: Lecta Paper UK
  Ltd., No. 19-13990 (MEW) [Dkt. No. 12] (Bankr. S.D.N.Y. Feb. 4, 2020).

                                                     34
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14             Main Document
                                        Pg 35 of 48



         86.     The English Proceeding further qualifies as a “foreign main proceeding”.

  The Bankruptcy Code defines a “foreign main proceeding” as “a foreign proceeding

  pending in the country where the debtor has the center of its main interests [(“COMI”)]”.

  11 U.S.C. § 1502(4). While the Bankruptcy Code does not expressly define COMI, it

  presumes that a debtor’s “registered office” is its COMI “[i]n the absence of evidence to

  the contrary”. See 11 U.S.C. § 1516(c).

         87.     Courts have also identified factors that may be relevant in identifying a

  debtor’s COMI, which include “the location of the debtor’s headquarters; the location of

  those who actually manage the debtor (which, conceivably, could be the headquarters of a

  holding company); the location of the debtor’s primary assets; the location of the majority

  of the debtor’s creditors or of a majority of the creditors who would be affected by the case;

  and/or the jurisdiction whose law would apply to most disputes.” In re SPhinX, Ltd., 351

  B.R. 103, 117 (Bankr. S.D.N.Y. 2006), aff'd, 371 B.R. 10 (S.D.N.Y. 2007). Under Second

  Circuit law, the relevant point in time in determining the location of a debtor’s COMI is

  the date on which the chapter 15 petition was filed. See In re Fairfield Sentry Ltd., 714

  F.3d 127, 135 (2d Cir. 2013).

         88.     Here, the Debtor’s COMI is in London, England.

         89.     First, the Debtor was incorporated under the laws of England and Wales as

  a private limited company on July 9, 2020, with its registered office in England, specifically

  at 1 Chamberlain Square Cs, Birmingham, United Kingdom, B3 3AX. Foreign Rep.

  Decl. ¶ 7.

         90.     Second, the financing arrangement that is at the heart of the Scheme—the

  Existing SSNs (and the guarantees thereunder)—is governed by, and interpreted in

                                               35
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14            Main Document
                                        Pg 36 of 48



  accordance with, English law. Foreign Rep. Decl. ¶ 16. Further, the relevant trust deed

  provides that disputes related to the Existing SSNs are subject to the non-exclusive

  jurisdiction of the courts of England and Wales. Foreign Rep. Decl. ¶ 61.

         91.     Third, the Existing Intercreditor Agreement, which, among other things,

  governs the relative priority and security enforcements rights of the Debtor’s Existing

  Principal Financing Arrangements, is governed by English law. Foreign Rep. Decl. ¶ 23.

         92.     Accordingly, England is the Debtor’s COMI and the English Proceeding is

  a “foreign main proceeding” under section 1517(b) of the Bankruptcy Code.

         B.      The Foreign Representative Satisfies the Requirements of a “Foreign
                 Representative” under Section 101(24) of the Bankruptcy Code.

         93.     The second requirement for recognition of a foreign proceeding under

  section 1517(a) of the Bankruptcy Code is that the foreign representative applying for

  recognition be a “person or body”. 11 U.S.C. § 1517(a)(2).

         94.     The Petitioner is a “foreign representative” as defined under section 101(24)

  of the Bankruptcy Code. Section 101(24) of the Bankruptcy Code defines “foreign

  representative” as a “person or body, including a person or body appointed on an interim

  basis, authorized in a foreign proceeding to administer the reorganization or the liquidation

  of the debtor’s assets or affairs or to act as a representative of such foreign proceeding.”

  11 U.S.C. § 101(24). Under section 101(41), the term “person” includes an individual.

  11 U.S.C. § 101(41).

         95.     The Petitioner, Joost Johannes Hendrikus De Beijer, is an individual who

  has been (1) appointed by the Debtor’s board as foreign representative of the English

  Proceeding and (2) declared as authorized to act as the Debtor’s “foreign representative”

  pursuant to the Convening Court Order. See Foreign Rep. Decl. ¶ 3, 69.
                                               36
20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14           Main Document
                                       Pg 37 of 48



         C.      The Petition Was Properly Filed and Meets the Requirements of
                 Section 1515.

         96.     The third and final requirement for chapter 15 recognition under

  section 1517(a) of the Bankruptcy Code is that the petition meets the procedural

  requirements of section 1515 of the Bankruptcy Code. See 11 U.S.C. § 1517(a)(3). Here,

  all the section 1515 requirements have been met.

         97.     First, in accordance with section 1515(a), the Petitioner duly and properly

  commenced this Chapter 15 Case in accordance with sections 1504 and 1509 of the

  Bankruptcy Code, which require the filing of a petition directly with the court for

  recognition under section 1515. See 11 U.S.C. §§ 1515(a), 1504, 1509(a).

         98.     Second, in accordance with sections 1515(b)(1) and 1515(b)(2), the

  Petitioner attached to the Form of Voluntary Petition a certified copy of the Convening

  Order commencing the English Proceeding and noting the appointments of Joost Johannes

  Hendrikus De Beijer as foreign representative with respect thereto.

         99.     Third, in accordance with section 1515(c), the Petitioner submitted a

  declaration containing a statement identifying the English Proceeding as the only known

  pending “foreign proceeding” with respect to the Debtor. See Foreign Rep. Decl. ¶ 81.

         100.    Lastly, all of the documents required pursuant to section 1515(b)(1) and

  1515(b)(2) with respect to the English Proceeding are in the English language; thus, no

  translation of the respective documents is necessary as otherwise required under section

  1515(d).

         101.    Accordingly, each of the requirements of section 1517(a) have been

  satisfied, and entry of an order recognizing the English Proceeding as a foreign main

  proceeding is proper.
                                             37
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14              Main Document
                                        Pg 38 of 48



  III.   THE DEBTOR IS ENTITLED TO AUTOMATIC RELIEF UNDER
         SECTION 1520 OF THE BANKRUPTCY CODE.

         102.    Section 1520 of the Bankruptcy Code sets forth statutory protections that

  automatically result from the recognition of a foreign proceeding as a foreign main

  proceeding. See 11 U.S.C. § 1520(a). This includes the application of the automatic stay

  under section 362(a) of the Bankruptcy Code to the Debtor and the Debtor’s property

  within the territorial jurisdiction of the United States. Such relief is automatic and no

  further showing or action is required on behalf of the Debtor.


  IV.    THE COURT SHOULD GRANT ADDITIONAL DISCRETIONARY
         RELIEF UPON RECOGNITION PURSUANT TO SECTIONS 1507 AND
         1521.

         103.    The Petitioner submits that, upon recognition, any relief that is necessary to

  give full force and effect within the territorial jurisdiction of the United States to the

  English Proceeding and the Scheme (that does not otherwise flow automatically from

  section 1520), including the enforcement of the Releases as well as the Injunction, is

  authorized under sections 1507 and 1521 of the Bankruptcy Code.

         104.    Upon recognition of a foreign proceeding, section 1521(a) of the

  Bankruptcy Code authorizes the Court to grant, at the request of the foreign representative,

  any appropriate relief “where necessary to effectuate the purpose of this chapter and to

  protect the assets of the debtor or the interests of the creditors”. 11 U.S.C. § 1521(a). To

  exercise its authority under section 1521(a), the Court must determine that “the interests of

  the creditors and other interested entities, including the debtor, are sufficiently protected.”

  11 U.S.C. § 1522(a). Such relief may include, but is not limited to:

                 (1) “staying the commencement or continuation of an individual action or
                     proceeding concerning the debtor’s assets, rights, obligations or

                                                38
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14             Main Document
                                        Pg 39 of 48



                     liabilities to the extent they have not been stayed under section
                     1520(a)”;

                 (2) “staying execution against the debtor’s assets to the extent it has not
                     been stayed under section 1520(a)”; and

                 (7) “granting any additional relief that may be available to a trustee,
                     except for relief available under sections 522, 544, 545, 547, 548, 550,
                     and 724(a)”.

  See 11 U.S.C. § 1521(a).

         105.    Discretionary relief is also permissible under section 1507 of the

  Bankruptcy Code, which provides that the Court is authorized to grant “additional

  assistance” to a foreign representative provided that such assistance is “consistent with the

  principles of comity”. 11 U.S.C. § 1507.

         106.    Courts are guided by principles of comity and cooperation with foreign

  courts when deciding whether to grant additional relief under chapter 15. See In re Bear

  Stearns High-Grade Structured Credit Strategies Master Fund, Ltd., 389 B.R. 325, 333

  (S.D.N.Y. 2008) (“[R]elief is largely discretionary and turns on subjective factors that

  embody principles of comity.”). Courts generally will extend comity “whenever the

  foreign court had proper jurisdiction and enforcement does not prejudice the rights of

  United States citizens or violate domestic public policy.” Victrix S.S. Co., S.A. v. Salen

  Dry Cargo A.B., 825 F.2d 709, 713 (2d Cir. 1987); see also In re Atlas Shipping A/S, 404

  B.R. 726, 733 (Bankr. S.D.N.Y. 2009).

         107.    Particularly in the bankruptcy context, “American courts have long

  recognized [the] need to extend comity to foreign bankruptcy proceedings because the

  equitable and orderly distribution of debtor’s property requires assembling all claims

  against the limited assets in [a] single proceeding [and] if all creditors could not be bound,

  a plan of reorganization would fail”. Id. Furthermore, courts have found that enforcing a
                                             39
20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14             Main Document
                                       Pg 40 of 48



  foreign court’s order is consistent with principles of comity under section 1507 when an

  issue “ha[s] been fully and fairly litigated” in the courts of the respective jurisdictions,

  regardless of whether the same result would not be reached in a plenary chapter 11 case

  before the same court. See In re Sino-Forest Corp., 501 B.R. 655, 663 (Bankr. S.D.N.Y.

  2013); In re Metcalfe & Mansfield Alt. Invs., 421 B.R. 685, 698 (Bankr. S.D.N.Y. 2010).

         108.    Here, all Scheme Creditors have been provided with ample notice and

  adequate disclosure of the Scheme terms. Specifically, on July 15, 2020, the Information

  Agent sent the PSL to the Scheme Creditors via email (where the details of the relevant

  Scheme Creditors were known to the Information Agent), via the Clearing Systems and

  through the Scheme Website, which included information pertaining to the date and format

  (i.e., virtual) of the Convening Hearing. See Foreign Rep. Decl. at ¶ 67. On July 27, 2020,

  the Debtor filed an application under part 26 of the Companies Act requesting that the High

  Court convene the Scheme Meeting. Id. ¶ 68.

         109.    On July 29, the High Court held the Convening Hearing to consider the

  Debtor’s request for an order convening the Scheme Meeting. Foreign Rep. Decl. at ¶ 69.

  The High Court found, among other things, that: (1) its jurisdiction was proper on the basis

  that the Scheme Company was incorporated in England and because the Existing SSNs

  Trust Deed that governs the Existing SSNs is governed by English law; (2) a single class

  of Scheme Creditors was warranted because the rights of the Scheme Creditors, i.e., the

  beneficial owners of the Existing SSNs, are substantially the same and will be

  compromised pursuant to the Scheme in substantially the same way; and (3) adequate

  notice of the Convening Hearing had been provided to the Scheme Creditors. See UK Law

  Decl. ¶ 30. Pursuant to these findings, the High Court granted the Debtor’s application to

                                              40
20-11936-scc      Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14              Main Document
                                         Pg 41 of 48



  convene a Scheme Meeting on August 19, 2020.               Id. ¶ 31.   Shortly thereafter, the

  Information Agent published the Scheme and related documents on the Scheme Website.

  Foreign Rep. Decl. at ¶ 70. The published information included copies of the Scheme,

  notices of the Scheme Meeting and the Explanatory Statement. Id.

          110.    On August 19, 2020, the Debtor convened the Scheme Meeting. The

  Scheme was approved by the requisite majority in number of the voting Scheme Creditors

  representing at least 75% in value of each class of Scheme Creditors. Foreign Rep. Decl.

  ¶ 71, see also UK Law Decl. ¶ 18. Having received the necessary votes in favor of the

  Scheme, the High Court will conduct the Sanction Hearing which is currently scheduled

  for August 24, 2020. Foreign Rep. Decl. ¶ 71. All creditors will have a full and fair

  opportunity to object and/or otherwise be heard in the English Proceeding before an

  impartial court in accordance with fundamental standards of due process. See UK Law

  Decl. ¶ 20.

          111.    Based on these considerations, principles of comity support the full

  spectrum of the Relief Requested, including the enforcement of the Releases as well as the

  Injunction, that is necessary to give full force and effect to the Scheme within the territorial

  jurisdiction of the United States.


          A.      The Releases Are Necessary, Appropriate and Should Be Enforced.

          112.    In evaluating third-party releases, a court will analyze whether the foreign

  proceeding provided “a full and fair trial abroad before a court of competent jurisdiction,

  conducting the trial upon regular proceedings, after due citation or voluntary appearance

  of the defendant, and under a system of jurisprudence likely to secure an impartial

  administration of justice between the citizens of its own country and those of other

                                                41
20-11936-scc        Doc 2      Filed 08/19/20 Entered 08/19/20 17:08:14                      Main Document
                                            Pg 42 of 48



  countries”, and whether there was anything to show “either prejudice in the court, or in the

  system of laws under which it is sitting”. In re Metcalfe, at 698.

           113.     Furthermore, “when the foreign proceeding is in a sister common law

  jurisdiction with procedures akin to our own, comity should be extended with less

  hesitation, there being fewer concerns over the procedural safeguards employed in those

  foreign proceedings.” Id. England, a sister common law jurisdiction, shares similar

  common law traditions and fundamental principles of law as the United States (indeed, the

  roots of American common law derive from English traditions). Relatedly, courts in this

  District have enforced third-party releases contained in UK schemes of arrangement under

  section 1507 of the Bankruptcy Code.16

           114.     Failure to enforce the Releases would materially prejudice all creditors

  because certain Scheme Creditors or other parties could seek to obtain greater recoveries

  in the United States against the Debtor (or the Debtor’s related or affiliated persons or

  entities) than what they would be entitled to under the Scheme. Additionally, if Scheme

  Creditors commenced actions in the United States related to the Releases, the Debtor would

  need to expend significant time and incur significant expense defending any such

  proceeding which would deplete the resources of the restructured business and jeopardize

  the Debtor’s reorganized value.




        16
           See, e.g., In re New World Res. N.V., No. 14-12225 (SMB) (Bankr. S.D.N.Y. Mar. 27, 2015); In re
  Towergate Fin. PLC, Case No. 15-10509-SMB [Dkt. No. 16] (Bankr. S.D.N.Y. Mar. 27, 2015) (holding
  that the UK scheme was entitled to “full force and effect, including the scheme releases set forth therein”);
  In re Magyar Telecom B.V., Case No. 13-13508-SHL [Dkt. No. 26] (Bankr. S.D.N.Y. Dec. 11, 2013).

                                                       42
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14             Main Document
                                        Pg 43 of 48



         B.      Granting a Permanent Injunction Is Necessary To Enforce the Scheme
                 and the Sanction Order.

         115.    To the extent not otherwise stayed under sections 1520 and 362 of the

  Bankruptcy Code, the Petitioner also requests that the Court grant the Injunction pursuant

  to its discretionary powers under section 1521.

         116.    Section 1521(e) provides that “[t]he standards, procedures, and limitations

  applicable to an injunction shall apply to relief sought under section 1521(a) of the

  Bankruptcy Code”. 11 U.S.C. § 1521(e). Injunctive relief is appropriate where the movant

  can show a likelihood of irreparable harm. See Clarkson v. Coughlin, 898 F. Supp. 1019,

  1035 (S.D.N.Y. 1995). In the bankruptcy context, irreparable harm exists where the

  “equitable and orderly distribution of a debtor’s property” are disrupted. In re Vitrix S.S.

  Co., S.A. v. Salen Dry Cargo A.B., 825 F.2d 709, 713-714 (2d Cir. 1987).

         117.    Courts in this District have repeatedly recognized their authority to grant

  injunctive relief to enforce foreign plans and discharges. See, e.g., In re CGG S.A., 579

  B.R. 716, 720 (Bankr. S.D.N.Y. 2017) (granting permanent injunctive relief in respect of

  a French plan in order to “prevent any parties from gaining an unfair advantage over other

  parties in interest subject to the [foreign plan]”); In re Garcia Avila, 296 B.R. 95, 114

  (Bankr. S.D.N.Y. 2003) (“[I]rreparable harm is present when the failure to enjoin local

  actions will disrupt the orderly reconciliation of claims and fair distribution of assets in a

  single, centralized forum”).

         118.    The risk of irreparable harm exists here because dissenting creditors who

  are bound to the terms of the Scheme pursuant to the Sanction Order may attempt to

  collaterally attack the Scheme in the U.S. forum. If Scheme Creditors could effectively

  circumvent the terms of the Scheme by commencing actions in the United States, the
                                               43
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14             Main Document
                                        Pg 44 of 48



  purpose of the Scheme could be undermined, leaving the Debtor to defend against these

  lawsuits, however meritless, which would result in a waste of the Debtor’s time and

  resources.

         119.    Accordingly, the Injunction is warranted to ensure the fair and efficient

  implementation of the Scheme and to bind all of the Debtor’s creditors to the terms of the

  Scheme, as approved by the Sanction Order.


 V.      GRANTING THE RELIEF REQUESTED WOULD NOT BE MANIFESTLY
         CONTRARY TO THE UNITED STATES PUBLIC POLICY.

         120.    Section 1506 of the Bankruptcy Code, referred to as the “public policy

  exception”, provides that “[n]othing in [chapter 15] prevents the court from refusing to take

  an action governed by this chapter if the action would be manifestly contrary to the public

  policy of the United States.” 11 U.S.C. § 1506. Congress intended the public policy

  exception to be narrowly construed. See H. Rep. No. 109-31, pt. 1, at 109 (2005) (“[The

  publicly policy exception] provision . . . has been narrowly interpreted on a consistent basis

  in courts around the world. The word ‘manifestly’ in international usage restricts the public

  policy exception to the most fundamental policies of the United States.”).

         121.    Nothing in the Scheme or the Proposed Order (including the Releases) is

  contrary to U.S. public policy, much less “manifestly” contrary. The Scheme provides for

  a comprehensive resolution of the Debtor’s obligations under the Existing SSNs, and the

  Amended SSNs, the New Holdco PIK Notes, New Holdco Shares and New PPNs will be

  distributed in proportion to the amount of the Existing SSNs, a result which is substantially

  similar to one that would be achieved through a chapter 11 plan of reorganization.

  Relatedly, much of the Relief Requested would also be available under a chapter 11 plan


                                               44
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14              Main Document
                                        Pg 45 of 48



  of reorganization. With respect to the Releases, U.S. bankruptcy courts have repeatedly

  held that such releases are not manifestly contrary to U.S. public policy. See, e.g., In re

  Avanti, at 618 (“[S]chemes of arrangements sanctioned under UK law that provide third-

  party non-debtor guarantor releases should be recognized and enforced under chapter 15

  of the Bankruptcy Code.”).

         122.    Accordingly, the public policy exception does not apply. The Scheme and

  the Proposed Order, including the Releases, comport with the Bankruptcy Code and are

  consistent with U.S. public policy.


  VI.    THE FOREIGN REPRESENTATIVE IS NOT SUBJECT TO THE
         JURISDICTION OF ANY COURT IN THE UNITED STATES BY VIRTUE
         OF HIS ROLE IN THE CHAPTER 15 CASE.

         123.    Under 11 U.S.C. § 1510, the sole fact that a foreign representative files a

  petition for recognition of a foreign proceeding under chapter 15 of the U.S. Bankruptcy

  Code does not subject the foreign representative to the jurisdiction of any court in the

  United States for any other purpose. Further, courts in this District have held that no actions

  taken by a foreign representative in furtherance of a scheme or related chapter 15

  proceedings shall constitute a waiver of jurisdictional immunity under section 1510. See

  In re Servicos de Petroleo Constellation S.A., 613 B.R. 564, 569 (Bankr. S.D.N.Y. 2020).

  Accordingly, (i) no action taken by the Petitioner in preparing, disseminating, applying for,

  implementing or otherwise in connection with the Scheme, (ii) any order entered in respect

  of this Petition or the Chapter 15 Case, or any further order for additional relief in the

  Chapter 15 Case and (iii) any adversary proceeding or contested matters in connection with

  the Chapter 15 Case, should be deemed to constitute a waiver of any immunity afforded by

  the Petitioner as Foreign Representative pursuant to section 1510 of the Bankruptcy Code.

                                                45
20-11936-scc     Doc 2    Filed 08/19/20 Entered 08/19/20 17:08:14             Main Document
                                       Pg 46 of 48



 VII.    WAIVER OF ANY APPLICABLE STAY OF EFFECTIVENESS IS
         APPROPRIATE TO ENSURE TIMELY IMPLEMENTATION OF THE
         PROPOSED RESTRUCTURING.

         124.    The Petitioner respectfully requests that the Court cause the order, once

  granted, to become effective immediately upon entry, notwithstanding any provision in the

  Bankruptcy Code or the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

  that might otherwise contemplate a stay of effectiveness, including, but not limited to,

  Bankruptcy Rules 1018 and 7062. Such a waiver is appropriate in these circumstances to

  allow the Debtor to proceed on a timely basis with the implementation of its Proposed

  Restructuring. The timetable for completion of the Proposed Restructuring is protracted—

  once the Scheme is sanctioned and the English Proceeding is recognized by this Court

  under chapter 15 of the Bankruptcy Code, the Debtor will need to petition the Dutch Court

  for approval to approve the proposed enforcement over the Share Pledges, a process that is

  expected to take several weeks. Foreign Rep. Decl. at ¶ 77. In light of the already negative

  effects Covid-19 has had on the business, extending an already drawn-out restructuring

  process, even by two weeks, may negatively impact the market’s confidence (among the

  Group’s customers, suppliers and credit insurers) in the Group’s ability to continue as a

  going concern, which will inevitably affect the viability of the Group’s business. Id.

         125.    Additionally, a key requirement of the Proposed Restructuring is the need

  to address concerns around the Group’s liquidity position (caused in part by suppliers and

  credit insurers imposing more stringent payment terms as a way of reducing their exposure

  to the Group). Foreign Rep. Decl. at ¶ 78. To that end, the Proposed Restructuring

  provides for the issuance of the New PPNs, which will help to increase the Group’s

  liquidity buffer to a more manageable level. Id. It is the Directors’ view that any delay in


                                              46
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14              Main Document
                                        Pg 47 of 48



  the implementation of the Proposed Restructuring could result in a further deterioration of

  the Group’s liquidity position (in particular, given the adverse impact of a delay on the

  behavior of suppliers and credit insurers), and could call into question whether the liquidity

  buffer provided by the New PPNs is adequate. Id. This also assumes that there is no

  “second wave” of Covid-19 to further damage the business before the Proposed

  Restructuring is implemented. Id.

         126.    Courts in this District routinely provide full or partial waivers of the stay of

  effectiveness period in chapter 15 cases. See, e.g., In re NN2, No. 19-23277 (RDD) [Dkt.

  No. 10] (Bankr. S.D.N.Y. July 30, 2019); In re Lecta, No. 19-13990 (MEW) [Dkt. No. 12]

  (Bankr. S.D.N.Y. Feb. 4, 2020); In re Avanti, No. 18-10458 (MG) [Dkt. No. 15] (Bankr.

  S.D.N.Y. May 2, 2019); In re CGG, No. 17-11636 (MG) [Dkt. No. 25] (Bankr. S.D.N.Y.

  Dec. 21, 2017).

         127.    For these reasons and in light of the high degree of support for the Scheme

  amongst the Scheme Creditors (as evidenced by the high participation rate in the Lock-up

  Agreement, see supra ¶ 52), granting a waiver of a stay of effectiveness is appropriate so

  that the Proposed Restructuring can be implemented as soon as possible.


                                           NOTICE

         Notice of this Petition has been provided to: (i) the United States Trustee for the

  Southern District of New York; (ii) the SSN Trustee; (iii) the Common Depositary

  Nominee; (iv) the Scheme Creditors; (v) the Information Agent; (vi) counsel to the Ad Hoc

  Group; and (vii) all parties required to be given notice under Bankruptcy Rule 2002(q)(1)

  of which the Petitioner is aware. Furthermore, notice of the intention to commence this



                                               47
20-11936-scc     Doc 2     Filed 08/19/20 Entered 08/19/20 17:08:14           Main Document
                                        Pg 48 of 48



  case was given to the Scheme Creditors in the PSL and the Explanatory Statement, and a

  link to this Petition has been added to the Scheme Website.


                                   NO PRIOR REQUEST

         128.    No previous request for the relief requested herein has been made to this or

  any other court.



                 WHEREFORE, the Foreign Representative respectfully requests entry of

  an order, substantially in the form attached hereto as Exhibit A, granting the relief

  requested herein and such other and further relief as is just and proper.


  Dated: August 19, 2020

                                             Respectfully submitted,

                                             CRAVATH, SWAINE & MOORE LLP


                                              by

                                                             /s/ Paul H. Zumbro

                                                Paul H. Zumbro
                                                Lauren A. Moskowitz
                                                  825 Eighth Avenue
                                                      New York, NY 10019-7475
                                                         (212) 474-1000
                                                             pzumbro@cravath.com
                                                             lmoskowitz@cravath.com

                                                Attorneys for the Foreign Representative




                                               48
